ED
                                                                                       COURT    OF
                                                                                             DI VISION LI"
                                                                                     2015 APR 21
                                                                                                     AT 9: 0
                                                                                     STATE
                                                                                     BY




     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                            DIVISION II

 In the Matter of the                                                        No. 45992 -2 -II
 Personal Restraint Petition of


 SHAWN BENJAMIN SHERROD,


                                   Petitioner.                       UNPUBLISHED OPINION




         MAxA, J. —     Shawn Sherrod seeks relief from personal restraint imposed after he pleaded


guilty to first degree assault, first degree robbery, and unlawful imprisonment. Sherrod contends

that his plea was involuntary and that he received ineffective assistance of counsel because the

prosecutor and defense counsel misinformed him of the sentencing consequences if he went to

trial.


         We grant Sherrod' s petition because he received incorrect information about the potential


sentence range if he was convicted on all charges and because this misinformation caused actual


and substantial prejudice because it affected his decision to plead guilty. Accordingly, we

remand   this   matter so   that Sherrod may withdraw   his guilty   plea.
No. 45992 -2 -Ii



                                                FACTS


        The State charged Sherrod with first degree assault, first degree robbery, unlawful

imprisonment, and theft of a motor vehicle, with each charge including a 24 -month deadly

weapon enhancement. He also was charged with making a false statement to a public servant.

In an e -mail to defense counsel, the prosecutor addressed these and other potential charges.


        The prosecutor' s e -mail stated that if Sherrod went to trial, the State would add a charge


of first degree kidnapping with a deadly weapon sentence enhancement. Assuming that ( 1)

Sherrod   was convicted as charged, (   2) the motor vehicle theft merged with the robbery, and ( 3)

the unlawful imprisonment merged with the kidnapping, the prosecutor stated that Sherrod

would face the following sentence ranges:

           A] range of 240 to 318 plus 24 -month [ deadly weapon sentence enhancement
           DWSE)] on the Assault 1, 129 to 171 plus 24 -month DWSE on the Robbery 1, and
          149 to 198 plus 24 -month DWSE on the Kidnap 1. The Assault 1 and Kidnap 1
        would run consecutive as both are serious violent offenses, for a total range of 389
        to 516 months plus 72 months in DWSE.


State' s Response, App. D.

        The prosecutor explained further that if Sherrod agreed to plead guilty to first degree

assault, first degree robbery, and unlawful imprisonment, the State would recommend a mid-

range sentence of 279 months plus 54 months of deadly weapon enhancements. The prosecutor

added that the total recommended sentence of 333 months following such a plea would be 128

months shorter than the lowest sentence possible if Sherrod were charged with and convicted of

kidnapping. Sherrod pleaded guilty to the assault, robbery, and unlawful imprisonment charges

and received a sentence of 333 months.




                                                    2
No. 45992 -2 -II



        Sherrod subsequently filed this timely personal restraint petition seeking to withdraw his

plea. He submitted the prosecutor' s e -mail and argued that he was misinformed of the potential


sentencing consequences if he rejected the plea offer and decided to go to trial. After the State

conceded that the information in its e -mail was incorrect, we ordered a reference hearing to

determine whether defense counsel communicated the incorrect information to Sherrod and


whether that misinformation affected his decision to plead guilty.

        Following the reference hearing, the trial court found that the State had conveyed the

incorrect sentence range information to defense counsel and that defense counsel had conveyed


this misinformation to Sherrod. The trial court also found that Sherrod relied on this incorrect


advice of counsel in deciding to plead guilty..

                                                 ANALYSIS


        To be entitled to relief, a petitioner must show either constitutional error that resulted in


actual and substantial prejudice or nonconstitutional error that resulted in a complete miscarriage

of justice.   In   re   Pers. Restraint of Woods, 154 Wash. 2d 400, 409, 114 P.3d 607 ( 2005).   Sherrod' s


claims implicate constitutional error. Due process requires that a defendant' s guilty plea be

knowing, voluntary, and intelligent, and a defendant has a Sixth Amendment right to effective

assistance of counsel in deciding whether to plead guilty. In re Pers. Restraint ofIsadore, 151
Wash. 2d 294, 297, 88 P.3d 390 ( 2004); State v. Osborne, 102 Wash. 2d 87, 99, 684 P.2d 683 ( 1984);


see U.S. CONST., amend. VI.




                                                       3
No. 45992 -2 -II



A.        STATE' S CONVEYANCE OF INCORRECT SENTENCING INFORMATION


          Sherrod argues and the State concedes that the State conveyed incorrect information


regarding sentence ranges. We agree.

          The Sentencing Reform Act of 1981, ch. 9. 94A RCW, defines first degree assault and

first degree   kidnapping   as serious violent offenses.     RCW 9. 94A.030( 45). When a defendant is


sentenced for two serious violent offenses, the standard range for the offense with the highest


seriousness level is calculated by including his prior convictions and other current convictions

that   are not serious violent offenses   in the   offender score.   RCW 9. 94A. 589( 1)( b). The standard


range for the other serious violent offense is calculated by using an offender score of zero. RCW

9. 94A.589( 1)( b).   The sentences for the two serious violent offenses then run consecutively to

each other and concurrently with any other sentence imposed. RCW 9. 94A.589( 1)( b).

          Sherrod' s assault charge had a higher seriousness level than the potential kidnapping

charge.    RCW 9. 94A.515. With an offender score that included his prior and other current


offenses, an assault conviction had a sentence range of 240 to 318 months. Former RCW


9. 94A. 510 ( 2002).   A kidnapping conviction, with an offender score of zero, had a standard

range of   51 to 68   months.   Former RCW 9. 94A.510 ( 2002); RCW 9. 94A. 515.


          Consequently, the total sentence range if Sherrod was convicted on all charges would

have been 291 to 396 months plus 72 months for the sentencing enhancements. However, the

prosecutor' s e- mail stated that the sentence range was 389 to 516 months plus 72 months for the


sentencing enhancements. In other words, the prosecutor overstated Sherrod' s sentence range by




                                                         4
No. 45992 -2 -II



98 months on the low end and 120 months on the high end. The prosecutor also told Sherrod

that the recommended sentence would be 128 months shorter than the lowest sentence possible if

convicted on all charges, when in fact the recommended sentence was only 30 months shorter

than the lowest possible sentence.


        Accordingly, we find that the State provided incorrect information to Sherrod regarding

his sentence ranges if he was convicted on all charges.

B.      INVOLUNTARY GUILTY PLEA


        A guilty plea is involuntary when it is based on misinformation of sentencing

consequences. Isadore, 151 Wash. 2d at 298; In re Pers. Restraint ofMurillo,. 134 Wash. App. 521,

530, 142 P.3d 615 ( 2006). Such misinformation entitles a petitioner to relief if it resulted in


actual and substantial prejudice. In re Pers. Restraint ofStockwell, 179 Wash. 2d 588, 603, 316
P.3d 1007 ( 2014).


        Here, the trial court found that Sherrod' s counsel communicated the prosecutor' s


erroneous sentence range information to Sherrod. Further, the trial court found that the advice of


Sherrod' s attorney based on this erroneous information affected Sherrod' s decision to plead

guilty. Based on these findings, we conclude that Sherrod' s decision to plead guilty was not

knowing and voluntary. Further, because the incorrect information influenced Sherrod' s

decision to plead guilty, he has met his burden of showing actual and substantial prejudice.'




1 Because we grant Sherrod' s petition based on a finding that his guilty plea was involuntary, we
need not address whether he received ineffective assistance of counsel.
                                                   5
No. 45992 -2 -II



        We grant Sherrod' s personal restraint petition and remand this matter so that Sherrod


may withdraw his guilty plea.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




 We concur:




                                                   6